Exhibit 10.1

BCIC SENIOR LOAN PARTNERS, LLC

LIMITED LIABILITY COMPANY AGREEMENT

THE SECURITIES REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATES OR OTHER JURISDICTIONS. THEY
ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND THE REGISTRATION AND QUALIFICATION
REQUIREMENTS OF SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND SUCH LAWS PURSUANT TO REGISTRATION,
QUALIFICATION, OR EXEMPTION THEREFROM AND IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION OR BY ANY STATE OR OTHER SECURITIES
COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY
OR ADEQUACY OF THE OFFERING MATERIALS, AND ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.



--------------------------------------------------------------------------------

BCIC SENIOR LOAN PARTNERS, LLC

LIMITED LIABILITY COMPANY AGREEMENT

This Limited Liability Company Agreement, dated as of June 23, 2016, of BCIC
Senior Loan Partners, LLC (the “Company”) is entered into by and between
BlackRock Capital Investment Corporation and Windward Investments LLC (each, a
“Member” and collectively, the “Members”).

WHEREAS, the Members desire to form a co-managed limited liability company under
the Act (as defined below) for the purposes and pursuant to the terms set forth
herein;

NOW THEREFORE, in consideration of the mutual agreements set forth below, and
intending to be legally bound, the Members hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

“1940 Act” means the Investment Company Act of 1940, as amended.

“Acceptance Period” has the meaning set forth in Section 7.01(g)(ii).

“Act” means the Limited Liability Company Act of the State of Delaware, as from
time to time in effect.

“Adjusted Asset Value” with respect to any asset shall be the asset’s adjusted
basis for federal income tax purposes, except as follows:

(i) The initial Adjusted Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset at the time of
contribution, as determined by the contributing Member and the Company.

(ii) In the discretion of the Administrative Agent, the Adjusted Asset Values of
all Company assets may be adjusted to equal their respective gross fair market
values, as determined by the Board (provided that, the Board shall use the Value
of any asset determined in accordance with Section 9.05), and the resulting
unrecognized profit or loss allocated to the Capital Accounts of the Members
pursuant to Article 4, as of the following times: (A) the grant of an additional
interest in the Company to any new or existing Member; (B) the distribution by
the Company to a Member of more than a de minimis amount of Company assets;
(C) the termination of the Company either by expiration of the Company’s term or
the occurrence of an event of early termination; and (D) the liquidation of the
Company within the meaning of Treasury Regulation §1.704-1(b)(2)(ii)(g).

(iii) The Adjusted Asset Values of the Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m).



--------------------------------------------------------------------------------

“Adjusted Capital Account”, with respect to any Member, shall mean the Member’s
Capital Account as adjusted by the items described in Sections 1.704-2(g)(1),
1.704-2(i)(5) and 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Treasury
Regulations.

“Administrative Agent” means BlackRock Capital Investment Corporation or an
Affiliate thereof retained by the Company with Board Approval to perform
administrative services for the Company.

“Administrative Services Agreement” means the Administrative Services Agreement
between the Company and the Administrative Agent, as amended from time to time
with Board Approval.

“Advancing Member” has the meaning set forth in Section 3.02.

“Affiliate” means, with respect to a Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the other Person.

“Agreement” means this Limited Liability Company Agreement, as it may from time
to time be amended.

“BCIC” means BlackRock Capital Investment Corporation, or any Person substituted
for BlackRock Capital Investment Corporation, as a Member pursuant to the terms
of this Agreement.

“BCIC IC Representative” has the meaning set forth in Section 6.02.

“Board” means the Board of Directors of the Company.

“Board Approval” means, as to any matter requiring Board Approval under this
Agreement, the unanimous approval or subsequent ratification by each of the
Directors. Matters requiring Board Approval are set forth in further detail in
Schedule A of this Agreement.

“Capital Account” means, as to each Member, the capital account maintained on
the books of the Company for the Member in accordance with Section 4.01.

“Capital Commitment” means, as to each Member, the total amount set forth on the
Member List, which is contributed and agreed to be contributed to the Company by
the Member as a Capital Contribution.

“Capital Contribution” means, as to each Member, the aggregate amount of cash
actually contributed to the equity capital of the Company by the Member as set
forth in Section 3.01. The Capital Contribution of a Member that is an assignee
of all or a portion of an equity interest in the Company shall include the
Capital Contribution of the assignor (or a pro rata portion of the assignor’s
Capital Contribution in the case of an assignment of less than the Entire
Interest of the assignor).

“Certificate of Formation” means the certificate of formation for the Company
filed under the Act, as amended from time to time.

 

2



--------------------------------------------------------------------------------

“Change of Control” means, with respect to any Person, a transaction which
causes the owners of that Person as of the date of this Agreement and their
Affiliates to own less than fifty percent (50%) of that Person immediately after
that transaction.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Company” has the meaning set forth in the recitals.

“Control” means the power, directly or indirectly, to direct the management or
policies of a Person, whether by ownership of securities, by contract, or
otherwise.

“Daily Interest Amount” means, with respect to an Investment, the amount
obtained by multiplying the outstanding principal amount of an Investment by the
Daily Interest Rate applicable to that Investment.

“Daily Interest Rate” means (i) for an Investment in the form of a loan or debt,
the rate determined by dividing the per annum interest rate applicable to such
Investment by 365, and (ii) for an Investment in the form of preferred,
structured or other equity that has an associated contractual accruing dividend
rate, the rate determined by dividing the per annum contractual accruing
dividend rate applicable to such Investment by 365.

“Default Date” has the meaning set forth in Section 3.03(a).

“Defaulting Member” has the meaning set forth in Section 3.03(a).

“Delayed Contribution” has the meaning set forth in Section 3.02.

“Delayed Member” has the meaning set forth in Section 3.02.

“Depreciation” means, for any period, an amount equal to the depreciation or
other cost recovery deduction allowable with respect to an asset for such
period, except that (A) with respect to any asset the Adjusted Asset Value of
which differs from its adjusted tax basis for federal income tax purposes and
which difference is being eliminated by use of the “remedial method” defined by
Treasury Regulation § 1.704-3(d), Depreciation for such period shall be the
amount of book basis recovered for such period under the rules prescribed by
Treasury Regulation § 1.704-3(d)(2), and (B) with respect to any other asset the
Adjusted Asset Value of which differs from its adjusted tax basis at the
beginning of such period, Depreciation shall be an amount which bears the same
ratio to such beginning Adjusted Asset Value as the federal income tax
depreciation, amortization, or other cost recovery deduction for such period
bears to such beginning adjusted tax basis; provided, however, that if the
adjusted tax basis of any asset at the beginning of such period is zero,
Depreciation with respect to such asset shall be determined with reference to
such beginning Adjusted Asset Value using any reasonable method selected by the
Board.

“Director” means each Person elected, designated, or appointed to serve as a
member of the Board.

“Electing Member” has the meaning set forth in Section 8.03(e).

“Election to Purchase” has the meaning set forth in Section 8.03(e).

“Entire Interest” means all of a Member’s interests in the Company, including
the Member’s transferable interest and all management and other rights.

 

3



--------------------------------------------------------------------------------

“ERISA” the Employee Retirement Income Security Act of 1974, as from time to
time amended.

“ERISA Plan” a Person that is an “employee benefit plan” within the meaning of,
and subject to the provisions of, ERISA.

“Expenses” means all costs and expenses, of whatever nature, directly or
indirectly borne by the Company, including those borne under the Administrative
Services Agreement.

“GAAP” means United States generally accepted accounting principles.

“Investment” has the meaning set forth in Section 2.04(a).

“Investment Committee” means a committee consisting of an equal number of BCIC
IC Representatives and Windward IC Representatives.

“Investor Laws” has the meaning set forth in Section 7.02(b).

“Loss” has the meaning set forth in Section 6.12(a).

“Member” and “Members” have the meaning set forth in the recitals and also
includes any Person that becomes a Member of the Company after the date of this
Agreement under the terms of this Agreement.

“Member List” has the meaning set forth in Section 2.07.

“Notice of Intent” has the meaning set forth in Section 7.01(g)(i).

“Origination Amount” means, for any period, the amount by which the loan
origination and structuring fees earned by the Company during such period
exceeds expenses and all other Company obligations; it being expressly
understood that any original issue discount with respect to an Investment in
lieu of an origination or structuring fee with respect to such Investment shall
be treated as a loan origination and structuring fee earned by the Company in
the amount of such original issue discount, subject to Prior Board Approval of
the amount treated as an origination or structuring fee.

“Organization Costs” means all out-of-pocket costs and expenses reasonably
incurred directly by the Company or for the Company by a Member or its
Affiliates in connection with the formation and capitalization of the Company,
the initial offering of Company interests to BCIC and Windward, and the
preparation by the Company to commence its business operations, including
reasonable and documented (i) fees and disbursements of legal counsel to the
Company, the Administrative Agent, or its Affiliates, (ii) accountant fees and
other fees for professional services, and (iii) travel costs and other
out-of-pocket expenses.

“Partnership Representative” has the meaning provided in Section 6.13(b).

“Person” means an individual or a corporation, partnership, association, joint
venture, company, limited liability company, trust, governmental authority, or
other entity.

“Portfolio Company” means, with respect to any Investment, any Person that is
the issuer of any equity securities, equity-related securities or obligations,
debt instruments or debt-related securities, or obligations (including senior
debt instruments, including investments in senior loans, senior debt securities,
and any notes or other evidences of indebtedness, preferred equity, warrants,
options, subordinated debt, mezzanine securities, or similar securities or
instruments) that are the subject of the Investment. Portfolio Companies do not
include Subsidiaries.

 

4



--------------------------------------------------------------------------------

“Prior Investment Committee Approval” means, as to any matter requiring Prior
Investment Committee Approval under this Agreement, the unanimous prior approval
of the BCIC IC Representatives and the Windward IC Representatives.

“Proceeding” has the meaning set forth in Section 6.12(a).

“Profit” or “Loss” shall be an amount computed for each period as of the last
day thereof that is equal to the Company’s taxable income or loss for such
period, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss, or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:

(i) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profit or Loss pursuant to this
paragraph shall be added to such taxable income or loss;

(ii) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Profit or Loss pursuant to this paragraph shall be subtracted from
such taxable income or loss;

(iii) Gain or loss resulting from any disposition of a Company asset with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Adjusted Asset Value of the asset disposed
of rather than its adjusted tax basis;

(iv) In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such period;

(v) Gain or loss resulting from any disposition of any Company asset with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Adjusted Asset Value of such asset; and

(vi) Notwithstanding any other provision of this definition, any items that are
specially allocated pursuant to Section 4.02(a)(ii) shall not be taken into
account in computing Profit or Loss.

If the Profit or Loss for such Period, as adjusted in the manner provided
herein, is a positive amount, such amount will be the Profit for such Period;
and if negative, such amount shall be the Loss for such Period.

“Proportionate Share” means, as to any Member, the percentage that its Capital
Contributions represents of all Capital Contributions.

“Regulations” means the United States Treasury Regulations promulgated under the
Code, as in effect from time to time.

“Sale Period” has the meaning set forth in Section 7.01(g)(iii).

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” has the meaning set forth in the legend on the cover page.

 

5



--------------------------------------------------------------------------------

“Subsidiary” as to any Person, means any corporation, partnership, limited
liability company, joint venture, trust, or estate of or in which more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of the corporation (irrespective of
whether at the time capital stock of any other class of such corporation may
have voting power upon the happening of a contingency), (b) the interest in the
capital or profits of such partnership, limited liability company, or joint
venture or (c) the beneficial interest in the trust or estate is at the time
directly or indirectly owned or controlled through one or more intermediaries,
or both, by that Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Company.

“Tax Matters Member” has the meaning set forth in Section 6.13(a).

“Temporary Advance” has the meaning set forth in Section 3.02.

“Temporary Advance Fee” means, with respect to any Temporary Advance made by an
Advancing Member relating to an Investment that closes prior to the time that a
Delayed Member has made its Delayed Contribution, an amount equal to the product
of (i) the sum of the Daily Interest Amounts for each day beginning on the date
the Investment is made and ending on the date prior to which the Delayed makes
has made its Delayed Contribution and (ii) the Delayed Member’s Proportionate
Share (after giving effect to the Delayed Contribution).

“Transfer” or “transfer” means, with respect to any Member’s interest in the
Company, the direct or indirect sale, assignment, transfer, withdrawal,
mortgage, pledge, hypothecation, exchange, or other disposition of any part or
all of that interest, whether or not for value and whether such disposition is
voluntary, involuntary, by operation of law, or otherwise, and a “transferee” or
“transferor” means a Person that receives or makes a transfer. Notwithstanding
the foregoing, a “Transfer” shall not include any pledge or grant of a security
interest in a Member’s interest in the Company to a lender.

“Treasury Regulations” means all final and temporary federal income tax
regulations, as amended from time to time, issued under the Code by the United
States Treasury Department.

“Undistributed Net Investment Income” means the Company’s net investment income,
determined in accordance with generally accepted accounting principles, for the
current and all prior periods, reduced by all amounts previously distributed to
the Members.

“Value” means, as of the date of computation with respect to some or all of the
assets of the Company or any assets acquired by the Company, the value of those
assets determined in accordance with Section 9.05.

“Windward” means Windward Investments LLC, or any Person substituted for
Windward Investments LLC as a Member pursuant to the terms of this Agreement.

“Windward Change of Control” has the meaning set forth in Section 6.11(b).

“Windward IC Representative” has the meaning set forth in Section 6.02.

 

6



--------------------------------------------------------------------------------

ARTICLE II

GENERAL PROVISIONS

Section 2.01 Formation of the Limited Liability Company. The Company was formed
under and pursuant to the Act upon the filing of the Certificate of Formation in
the office of the Secretary of State of the State of Delaware, and the Members
hereby agree to continue the Company under and pursuant to the Act. The Members
agree that the rights, duties, and liabilities of the Members shall be as
provided in the Act, except as otherwise provided in this Agreement. Each Person
being admitted as a Member as of the date of this Agreement shall be admitted as
a Member at the time the Person has executed this Agreement or a counterpart of
this Agreement. By its signature to this Agreement (or, in the case of
substitute Members, the instrument described in Section 7.01(c) below whereby
such transferee becomes a party to this Agreement), each Member represents to
the Company and to the other Members that (1) the Member is an “accredited
investor” as defined in Rule 501 under the Securities Act, and is a “qualified
purchaser” as defined in Section 2(a)(51) under the 1940 Act, and (2) the Member
understands that the securities represented by this Agreement have not been and
will not be registered under the Securities Act or any state securities laws and
cannot be sold or otherwise distributed by the Member unless the securities
either are registered or otherwise qualified under the Securities Act and any
applicable state securities laws or are exempt from such registrations or
qualifications. In addition to the foregoing representations, each Member
represents to the Company and to the other Members as follows:

 

  (a) It is duly organized and validly existing under the laws of the
jurisdiction of its organization;

 

  (b) It has the power to execute and deliver this Agreement and the documents
referred to in this Agreement and to perform its obligations under this
Agreement and has taken all necessary action to authorize the execution,
delivery, and performance;

 

  (c) The execution, delivery, and performance do not violate or conflict with
any law applicable to it, any provision of its organizational documents, any
order or judgment of any court or other agency of government applicable to it,
or any of its assets or any contractual restriction binding on or affecting it
or any of its assets;

 

  (d) All governmental and other consents that are required to have been
obtained by it with respect to this Agreement and the documents referred to in
this Agreement have been obtained and are in full force and effect and all
conditions of any such consents have been complied with;

 

  (e) This Agreement constitutes and, upon execution of the documents referred
to in this Agreement, those documents will constitute, its legal, valid, and
binding obligation, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium, or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law);

 

7



--------------------------------------------------------------------------------

  (f) It is entering into this Agreement for its own account for investment and
not with a view to any distribution of the interests in the Company. It fully
understands, accepts, and is able to bear the economic risks associated with the
obligations and undertakings contained in this Agreement; and

 

  (g) It has taken or will take all necessary steps to ensure its compliance
with all applicable federal and state securities laws and regulations.

Section 2.02 Company Name. The name of the Company shall be “BCIC Senior Loan
Partners, LLC,” or such other name as approved by Board Approval.

Section 2.03 Place of Business; Agent for Service of Process.

 

  (a) The registered office of the Company in the State of Delaware is located
at 1209 Orange Street, Wilmington, Delaware 19801, Delaware, or such other place
as the Members may designate. The name of its registered agent for service at
that address is Corporation Trust Center or such other Person as the Members may
designate.

 

  (b) The initial principal business office of the Company shall be at 40 East
52nd Street, 21st Floor, New York, NY 10055.

Section 2.04 Purpose and Powers of the Company.

 

  (a) The purpose and business of the Company shall be (i) to make loans to and
other investments in third-party Portfolio Companies (“Investments”), and
(ii) to engage in any other lawful acts or activities as the Board deems
reasonably necessary or advisable for which limited liability companies may be
organized under the Act.

 

  (b) Subject to the provisions of this Agreement, the Company shall have the
power and authority to take any and all actions necessary, appropriate, proper,
advisable, convenient, or incidental to, or for the furtherance of, the purposes
set forth in Section 2.04(a).

 

  (c) The Company may enter into and perform the Administrative Services
Agreement, without any further act, vote, or approval of any Member
notwithstanding any other provision of this Agreement, the Act or any other
applicable law, rule or regulation.

Section 2.05 Fiscal Year. The fiscal year of the Company shall be the period
ending on December 31 of each year.

Section 2.06 Liability of Members. Except as expressly provided in this
Agreement, a Member shall have such liability for the repayment, satisfaction,
and discharge of the debts, liabilities, and obligations of the Company only as
is provided by the Act. A Member that receives a distribution made in violation
of the Act shall be liable to the Company for the amount of that distribution to
the extent, and only to the extent, required by the Act. The Members, in their
capacities as Members, shall not otherwise be liable for the repayment,
satisfaction, or discharge of the Company’s debts, liabilities, and obligations,
except that each Member shall be required to make Capital Contributions in
accordance with the terms of this Agreement and shall be required to repay any
distributions which are not made in accordance with this Agreement.

 

8



--------------------------------------------------------------------------------

Section 2.07 Member List. The Administrative Agent shall cause to be maintained
in the principal office of the Company a list (the “Member List”) setting forth,
with respect to each Member, the Member’s name, address, Capital Commitment, and
such other information as the Administrative Agent may deem necessary or
desirable or as required by the Act. The Administrative Agent shall from time to
time update the Member List as necessary to reflect accurately the information
in the Member List. Any reference in this Agreement to the Member List shall be
deemed to be a reference to the Member List as in effect from time to time. No
action of the Members shall be required to supplement or amend the Member List.
Revisions to the Member List made by the Administrative Agent as a result of
changes to the information set forth in the Member List made in accordance with
this Agreement shall not constitute an amendment of this Agreement. The initial
Member List is attached to this Agreement as Appendix A.

ARTICLE III

COMPANY CAPITAL AND INTERESTS

Section 3.01 Capital Commitments.

 

  (a) Each Member’s Capital Commitment shall be set forth on the Member List and
shall be payable in cash in U.S. dollars. Within three (3) business days after
notice from the Administrative Agent specifying the amount of a Capital
Contribution then to be paid, or such later date as may be specified in such
notice, a Member shall pay the Capital Contribution; provided that any amount of
a Capital Contribution to be used for a purpose requiring Prior Investment
Committee Approval or Board Approval shall be subject to the Prior Investment
Committee Approval or Board Approval, as applicable. Capital Contributions shall
be made by all Members pro rata based on their respective Capital Commitments.

 

  (b) Capital Contributions that are not used within ninety (90) days shall be
returned to the Members in the same proportion in which made, in which case such
amount shall be added back to the unfunded Capital Commitments of the Members
and may be recalled by the Company as set forth in this Article III.

Section 3.02 Temporary Advances. Following a notice from the Administrative
Agent pursuant to Section 3.01 above relating to a Capital Contribution, a
Member (the “Advancing Member”), in its discretion and in addition to its own
Capital Contribution relating to that notice, may make loans (“Temporary
Advances”) to temporarily fund the Company or people or entities in which the
Company has already invested until Capital Contributions (“Delayed
Contributions”) are made by the Members (each, a “Delayed Member”) who have not
yet made Capital Contributions relating to the notice as set forth in
Section 3.01. Any Temporary Advances shall be repaid from the Delayed Members’
Capital Contributions under Section 3.01 (including from any Delayed
Contributions), with any unreturned Temporary Advances and any Temporary Advance
Fees paid as set forth in Section 5.01.

 

9



--------------------------------------------------------------------------------

Section 3.03 Defaulting Members.

 

  (a) Upon the failure of any Member (a “Defaulting Member”) to pay in full any
portion of the Member’s Capital Commitment within ten (10) days after written
notice from the other Member (the “Default Date”) that the payment is overdue,
the other Member, in its sole discretion, shall have the right to pursue one or
more of the following remedies on behalf of the Company if the failure has not
been cured in full within the ten-day period:

 

  (i) collect the unpaid portion (and all attorneys’ fees and other costs
incident to the collection) by exercising or pursuing any legal remedy the
Company may have; and

 

  (ii) upon thirty (30) days’ written notice (which period may commence during
the ten-day notice period provided above), and provided that the overdue payment
has not been made, dissolve and wind down the Company in accordance with Article
VIII.

Except as set forth in Section 3.03(b), the non-defaulting Member’s election to
pursue any one of those remedies shall not be deemed to preclude the Member from
pursuing any other such remedy, or any other available remedy, simultaneously or
subsequently.

 

  (b) Notwithstanding any provision of this Agreement to the contrary,

 

  (i) a Defaulting Member shall remain fully liable to the creditors of the
Company to the extent provided by law as if the default had not occurred;

 

  (ii) a Defaulting Member shall not be entitled to distributions made after the
Default Date until the default is cured and any distributions to which the
Defaulting Member would otherwise have been entitled if the default had not
occurred shall be applied to cure any default; and

 

  (iii) the Company shall not make new Investments after the Default Date until
the default is cured, except for those Investments which the Company was
committed to make in whole or in part (as evidenced by a commitment letter, term
sheet, or letter of intent, or definitive legal documents under which less than
all advances have been made) on or before the Default Date.

Section 3.04 Interest or Withdrawals. No Member shall be entitled to receive any
interest on any Capital Contribution to the Company. Except as otherwise
specifically provided in this Agreement, no Member shall be entitled to withdraw
any part of its Capital Contributions or Capital Account balance.

Section 3.05 Admission of Additional Members.

 

  (a) The Members may, with Board Approval, (i) admit additional Members upon
terms approved by Board Approval, (ii) permit existing Members to subscribe for
additional interests in the Company, and (iii) admit a substitute Member in
accordance with Section 7.01.

 

10



--------------------------------------------------------------------------------

  (b) Each additional Member shall execute and deliver a written instrument
satisfactory to the existing Members whereby the additional Member becomes a
party to this Agreement, as well as a subscription agreement and any other
documents reasonably required by the existing Members. Each additional Member
shall thereafter be entitled to all the rights and subject to all the
obligations of Members as set forth in this Agreement. Upon the admission of or
the increase in the interest of any Member as provided in this section 3.05, the
Administrative Agent is hereby authorized to update the Member List, as
required, to reflect the admission or increase.

Section 3.06 Alternative Investment Vehicle. Based on legal, tax, regulatory,
and other structuring considerations, in connection with particular Investments,
the Company may, with Prior Board Approval, create one or more partnerships,
corporations, or other entities (each, an “Alternative Investment Vehicle”),
through which Members invest directly, through which the Company invests, or
which invests on a side-by-side basis with the Company, for purposes of making,
holding, and disposing of one or more Investments. To the extent that one or
more of the Members are required to provide capital directly to an Alternative
Investment Vehicle, the investment shall be to the same extent, for the same
purposes, and on the same terms and conditions as the Members are required to
provide capital to the Company, and the capital shall reduce the unfunded
Capital Commitment to the same extent as if made to the Company. The terms of
any Alternative Investment Vehicle, including the terms with respect to
management and control of the Alternative Investment Vehicle, shall be
substantially similar in all material respects to those of the Company;
provided, that, those terms may vary based on the structure of the relevant
transaction, legal, tax, and regulatory considerations. Any Alternative
Investment Vehicle shall be structured in a manner whereby the Members
participating in the Alternative Investment Vehicle shall bear the incremental
costs of the alternative arrangement (including taxes). The governing documents
of any Alternative Investment Vehicle shall provide for the limited liability of
the Members to the same extent in all material respects as is provided to the
Members under this Agreement. If a Member fails to provide all or a portion of
its required capital to an Alternative Investment Vehicle on the applicable
drawdown date (unless the Member is excused from providing such capital by the
governing documents of the Alternative Investment Vehicle), the other Member
shall be entitled to pursue any and all remedies set forth in Section 3.03 in
addition to any applicable provisions of the governing documents of the
Alternative Investment Vehicle.

ARTICLE IV

ALLOCATIONS

Section 4.01 Capital Accounts.

 

  (a) A Capital Account shall be maintained for each Member in accordance with
the following provisions:

 

  (i) To each Member’s Capital Account there shall be credited such Member’s
Capital Contributions, such Member’s distributive share of Profits and any items
in the nature of income or gain which are specially allocated to such Member,
and the amount of any Company liabilities assumed by such Member or which are
secured by any property distributed to such Member;

 

11



--------------------------------------------------------------------------------

  (ii) To each Member’s Capital Account there shall be debited the amount of
cash and the Value of any property distributed to such Member pursuant to any
provision of this Agreement, such Member’s distributive share of Losses and any
items in the nature of expenses or losses which are specially allocated to such
Member, and the amount of any liabilities of such Member assumed by the Company
or which are secured by any property contributed by such Member to the Company;
and

 

  (iii) In determining the amount of any liability for purposes of Sections
4.01(a)(i) and 4.01(a)(ii), there shall be taken into account Section 752(c) of
the Code and any other applicable provisions of the Code and Regulations
thereunder.

 

  (b) The foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Section 1.704-1(b) of the Treasury Regulations and shall be interpreted and
applied in a manner consistent with such regulations. The Board shall modify the
manner in which the Capital Accounts, or any debits or credits thereto
(including, without limitation, debits or credits relating to liabilities which
are secured by contributed or distributed property or which are assumed by the
Company or the Members) are computed to the extent any such modifications
(a) are necessary or appropriate to maintain equality between the Capital
Accounts of the Members and the amount of Company capital reflected on the
Company’s balance sheet, as computed for book purposes in accordance with
Section 1.704-1(b)(2)(iv)(g) of the Treasury Regulations, and (b) any such
modifications are required to comply with the Treasury Regulations, whether on
account of an unanticipated event or otherwise; provided that no such
modification will be made if such modification is reasonably likely to have a
material adverse effect on any Member.

Section 4.02 Allocations.

 

  (a) General Allocations.

 

  (i) Allocations of Profit and Loss. Subject to the special allocations set
forth in Section 4.02(a)(ii), the Profits or Losses (or items of income, gain,
loss, or deduction, as may be necessary) for a fiscal year, or other relevant
period, shall be allocated among the Members in such a manner that, as of the
end of such period and to the extent possible with respect to each Member, such
Member’s Adjusted Capital Account shall be equal to the amount that would be
distributed to such Member under this Agreement if the Company were to,
(A) liquidate the assets of the Company for an amount equal to the Adjusted
Asset Value of such property as of the end of such fiscal year or other relevant
period, (B) all liabilities of the Company are satisfied (limited in the case of
any nonrecourse loan to an amount equal to the Adjusted Asset Value of any
property securing loan), and (C) distribute the proceeds in liquidation in
accordance with Section 8.03(d)(iv) of this Agreement.

 

  (ii) Regulatory Allocations. Notwithstanding the allocations set forth in
Section 4.02(a), Profit and Loss or specific items of income, gain, loss or
deduction shall be specially allocated to the Members in order to comply with
certain requirements of Regulations Sections 1.704-1(b) and 1.704-2 (including
the minimum gain chargeback requirement

 

12



--------------------------------------------------------------------------------

  in Regulations Section 1.704-2(f), the partner minimum gain chargeback
requirement in Regulations Section 1.704-2 (i)(4) and the qualified income
offset requirement of the alternate test for economic effect in Regulations
Section 1.704-1(b)(2)(ii)(d)). Allocations of Profit and Loss for the fiscal
years or other relevant period after any period in which this
Section 4.02(a)(ii) applies shall be made in a way that, to the extent possible,
reverses the effects of any allocations pursuant to this Section 4.02(a)(ii).
The Administrative Agent shall apply such provisions in its good faith
discretion based on advice from the Company’s tax advisors.

 

  (b) Loss Limitation. Losses allocated pursuant to Section 4.02(a) shall not
exceed the maximum amount of Losses that can be allocated without causing any
Member to have a negative Capital Account balance at the end of any fiscal year
or other relevant period (after taking into account the adjustments, allocations
and distributions described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
(5) and (6)). In the event some but not all of the Members would have negative
Capital Account balances as a consequence of an allocation of Losses pursuant to
Section 4.02(a), the limitation set forth in this Section 4.02(b) shall be
applied on a Member by Member basis and Losses not allocable to any Member as a
result of such limitation shall be allocated to other Members in accordance with
the positive balances in such Member’s Capital Accounts so as to allocate the
maximum permissible Losses to such Member under Regulations
Section 1.704-1(b)(2)(ii)(d). Allocations of Profit and Loss for the fiscal
years or other relevant period after any period in which this Section 4.02(b)
applies shall be made in a way that, to the extent possible, reverses the
effects of any limitations on allocations of Losses pursuant to this
Section 4.01(b).

Section 4.03 Transfers of Membership Interests. All items of Profit and Loss
allocable to any Company interest that may have been transferred or otherwise
disposed of shall be allocated between the transferor and the transferee based
on an interim closing of the books, as determined in good faith with Board
Approval; provided, however, that this allocation must be made in accordance
with a method permissible under Section 706 of the Code and the Regulations
thereunder.

Section 4.04 Tax Allocations; Section 704(c) of the Code. For each fiscal year,
items of income, deduction, gain, loss or credit that are recognized for federal
income Tax purposes shall be allocated among the Members pursuant to
Section 1.704-1(b) of the Treasury Regulations in such manner as to reflect
equitably amounts credited to or debited from each Member’s Capital Account for
the current and prior fiscal years. Such allocations shall take into account any
variation between the adjusted Tax basis of property of the Company and its
Adjusted Asset Value, in accordance with the principles of Section 704(c) of the
Code and the Treasury Regulations thereunder. Any elections or other decisions
relating to such allocations shall be made by the Board. The Company shall elect
for federal tax purposes to amortize any Organization Costs over 180 months in
accordance with Section 709 of the Code. Allocations pursuant to this
Section 4.04 are solely for purposes of federal, state and local Taxes and shall
not affect, or in any way be taken into account in computing, any Member’s share
of Profits, Losses, distributions or other items pursuant to any other provision
of this Agreement.

 

13



--------------------------------------------------------------------------------

Section 4.05 Classification as a Partnership. The Company shall be classified as
a partnership for U.S. federal income tax purposes and no person shall take any
action inconsistent with such classification.

ARTICLE V

DISTRIBUTIONS

Section 5.01 General.

 

  (a) To the extent of available cash and cash equivalents after payment of
Expenses, the Company shall make distributions quarterly in the amounts as
determined by Board Approval, shared among the Members as set forth in
Section 5.01(b) below; provided that the amount of any distribution may be
reduced as provided by Section 5.02 and Section 5.03.

 

  (b) All distributions under this Section 5.01 shall be shared among the
Members as follows:

 

  (i) First, to pay any outstanding Temporary Advances and Temporary Advance
Fees; provided, that Temporary Advance Fees relating to an Investment only be
paid after and to the extent the Company actually received interest payments
relating to such Investment.

 

  (ii) Second, to each Member, 50% of the Origination Amount earned by the
Company with respect to the loans originated for the Company by such Member that
has not previously been distributed; and

 

  (iii) Third, to the Members, pro rata in accordance with their Capital
Contributions.

Notwithstanding the foregoing provisions of this Section 5.01, at any time prior
to the second anniversary of this Agreement, (i) proceeds received by the
Company and that are distributed to the Members may be added back to the
unfunded Capital Commitments of the Members and may be recalled by the Company
as set forth in Article III, or alternatively (ii) upon Board Approval, in lieu
of distributing proceeds pursuant to Section 5.01(b), the Company may elect to
retain and reinvest such proceeds in Investments.

Section 5.02 Withholding. The Company may withhold from any distribution to any
Member any amount which the Company has paid or is obligated to pay in respect
of any withholding or other tax, including any interest, penalties, or additions
with respect any withholding or other tax imposed on any interest or income of
or distributions to the Member, and the withheld amount shall be considered an
interest payment or a distribution, as the case may be, to the Member for
purposes of this Agreement. If no payment is then being made to the Member in an
amount sufficient to pay the Company’s withholding obligation, then any amount
that the Company is obligated to pay shall be deemed an interest-free advance
from the Company to the Member, payable by the Member by withholding from
subsequent distributions or within ten (10) days after receiving written request
for payment from the Company.

Section 5.03 Certain Limitations. Notwithstanding sections 5.01 and 5.02:

 

14



--------------------------------------------------------------------------------

  (a) In no event shall the Company make a distribution to the extent that it
would (i) render the Company insolvent, or (ii) violate Section 18-607(a) of the
Act or other applicable law.

 

  (b) Without Board Approval, the Company shall not make in-kind distributions.
Distributions of securities and of other non-cash assets of the Company upon
Board Approval shall only be made pro rata to all Members (in proportion to
their respective Capital Accounts) with respect to each security or other asset
distributed. Securities listed on a national securities exchange that are not
restricted as to transferability and unlisted securities for which an active
trading market exists and that are not restricted as to transferability shall be
valued in the manner contemplated by Section 9.05 as of the close of business on
the day preceding the distribution, and all other securities and non-cash assets
shall be valued as determined in the last valuation made pursuant to
Section 9.05.

ARTICLE VI

MANAGEMENT OF COMPANY

Section 6.01 Management Generally.

 

  (a) The management of the Company and its business and affairs shall be vested
in the Board. The Board shall act as the “manager” of the Company for the
purposes of the Act. The Members shall not manage or control the business and
affairs of the Company, except for situations in which the approval of all or
certain Members is required by this Agreement or by non-waivable provisions of
applicable law. Matters requiring Board Approval are set forth in further detail
in Schedule A of this Agreement.

 

  (b) Notwithstanding section 6.01(a), the matters detailed in Schedule B of
this Agreement will require the approval (“Prior Investment Committee Approval”)
of a committee (the “Investment Committee”), rather than Board Approval.

 

  (c) The Company is entering into the Administrative Services Agreement with
the Administrative Agent, pursuant to which certain loan servicing and
administrative functions are delegated to the Administrative Agent. The Members
agree that, notwithstanding anything to the contrary in this Agreement, the
Administrative Services Agreement shall not require Board Approval and is hereby
approved by the Members; provided, that any amendments to the Administrative
Services Agreement after the date of this Agreement shall require Board
Approval. The function of the Administrative Agent shall be administrative only.

Section 6.02 Board of Directors; Investment Committee.

 

  (a)

The Members may determine at any time by mutual agreement the number of
Directors to constitute the Board and the authorized number of Directors may be
increased or decreased by the Members at any time by mutual agreement, upon
notice to all Directors; provided that at all times each Member has an equal
number of Directors on the Board. The initial number of Directors shall be four
(4), and each Member shall elect, designate, or appoint two (2) Director. The
initial Directors appointed by Windward are Terrett M. West and Susan W. Moon
and the initial Directors appointed by BCIC are Steven F.

 

15



--------------------------------------------------------------------------------

  Sterling and Michael J. Zugay. Each Director elected, designated, or appointed
by a Member shall hold office until a successor is elected and qualified by the
Member or until the Director’s earlier death, resignation, expulsion, or
removal. A Director need not be a Member.

 

  (b) The Directors will determine the number of members of the Investment
Committee and the authorized number of committee members may be increased or
decreased by the Directors at any time provided that at all time each Member has
appointed an equal number of members to the Investment Committee. The initial
number of members of the Investment Committee shall be two (2), and each Member
shall elect, designate, or appoint one (1) member of the Investment Committee.
The initial member of the Investment Committee appointed by Windward is Susan W.
Moon and the initial member of the Investment Committee appointed by BCIC is
Steven F. Sterling. At any time and from time to time, (x) BCIC may designate,
remove, or designate a successor to any Person or Persons designated by BCIC to
serve on the Investment Committee (each of those Persons, a “BCIC IC
Representative”) by written notice to Windward and (y) Windward may designate,
remove, or designate a successor to any Person or Persons designated by Windward
to serve on the Investment Committee (each of those Persons, a “Windward IC
Representative”) by written notice to BCIC; provided, that (i) in the case of
the replacement of Steven F. Sterling as the BCIC Credit IC Representative, the
replacement must be approved by Windward if Windward (or any of its Affiliates)
is a Member, and (ii) in the case of the replacement of Susan W. Moon as the
Windward IC Representative, the replacement must be approved by BCIC if BCIC (or
any of its Affiliates) is a Member.

 

  (c) Each Director, BCIC IC Representative, and Windward IC Representative
shall devote substantially all of his or her professional time to the Company,
the Member by whom he or she was appointed, and that Member’s Affiliates. At
such time as any Director, BCIC IC Representative, or Windward IC Representative
shall cease to devote substantially all of his or her professional time to the
Company, the Member by whom he or she was appointed, and that Member’s
Affiliates, the Director, BCIC IC Representative, or Windward IC Representative,
as applicable, shall be ineligible to serve in that capacity and must be
replaced immediately by the Member by whom he or she was appointed; provided,
that (i) in the case of the replacement of Steven F. Sterling as a Director or
BCIC IC Representative or Michael J. Zugay as a Director, the replacement must
be approved by Windward if Windward (or any of its Affiliates) is a Member, and
(ii) in the case of the replacement of Susan W. Moon as a Director or Windward
IC Representative or Terrett M. West as a Director, the replacement must be
approved by BCIC, if BCIC (or any of its Affiliates) is a Member.

 

  (d) Subject to matters requiring Board Approval and Prior Investment Committee
Approval, the Investment Committee shall have the power to do any and all acts
necessary, convenient, or incidental to or for the furtherance of the purposes
described in this Agreement, including all powers, statutory or otherwise. The
Investment Committee has the authority to bind the Company.

 

16



--------------------------------------------------------------------------------

  (e) Subject to Board Approval, the Company shall obtain directors and officers
insurance coverage on the Company, the Directors, and the members of the
Investment Committee.

Section 6.03 Meetings of the Board of Directors. The Board may hold meetings,
both regular and special, within or outside the State of Delaware. Meetings of
the Board may be called by any Director on not less than 24 hours’ notice to
each Director by telephone, facsimile, mail, telegram, email, or any other
similar means of communication, with the notice stating the place, date, and
hour of the meeting (and the means by which each Director may participate by
telephone conference or similar communications equipment in accordance with
Section 6.05 of this Agreement) and the purpose or purposes for which the
meeting is called. Special meetings may be called by a Director in like manner
and with like notice upon the written request of any one or more of the
Directors. Attendance of a Director at any meeting (including any meeting that
occurs less than 24 hours after notice of the meeting) shall constitute a waiver
of notice of the meeting, except where a Director attends a meeting for the
express purpose of objecting to the transaction of any business because the
meeting is not lawfully called or convened.

Section 6.04 Quorum; Acts of the Board.

 

  (a) At all meetings of the Board the presence of two (2) Directors shall
constitute a quorum for the transaction of business, provided that there are an
equal number of Directors present that were elected, designated, or appointed by
each Member. If a quorum shall not be present at any meeting of the Board, then
the Directors present at the meeting may adjourn the meeting from time to time,
without notice other than announcement at the meeting, until a quorum is
present.

 

  (b) Every act or decision done or made by the Board shall require the
unanimous approval of all Directors present at a meeting duly held at which a
quorum is present. The Company shall not have the authority without Board
Approval to approve or undertake any item set forth in Section 1 of Schedule A
of this Agreement (as such schedule may be amended from time to time with Board
Approval). Any action required or permitted to be taken at any meeting of the
Board may be taken without a meeting, without notice, and without a vote if all
Directors entitled to vote with respect to the subject matter of that action
consent to the action in writing (including by e-mail), and the writing or
writings are filed with the minutes of proceedings of the Board.

Section 6.05 Electronic Communications. Members of the Board may participate in
meetings of the Board, or any committee, by means of telephone conference or
similar communications equipment that allows all persons participating in the
meeting to hear each other, and such participation in a meeting shall constitute
presence in person at the meeting. If all the participants are participating by
telephone conference or similar communications equipment, then the meeting shall
be deemed to be held at the principal place of business of the Company.

Section 6.06 Compensation of Directors; Expenses. The Directors shall not
receive any compensation. However, the Directors shall be reimbursed for their
reasonable out-of-pocket expenses, if any, of attendance at meetings of the
Board. No such payment shall preclude any Director from serving the Company in
any other capacity and receiving compensation for those services.

 

17



--------------------------------------------------------------------------------

Section 6.07 Removal and Resignation of Directors; Vacancies. Without limitation
of Section 6.02(c) above, and unless otherwise restricted by law, any Director
may be removed or expelled, with or without cause, at any time solely by the
Member that elected, designated, or appointed the Director. Any Director may
resign at any time by giving written notice to the Board. The resignation shall
take effect at the time specified in that notice and, unless tendered to take
effect upon acceptance of resignation, the acceptance of the resignation shall
not be necessary to make it effective. Any vacancy caused by removal or
expulsion of a Director or the resignation of a Director in accordance with this
Section 6.07 shall be filled solely by the action of the Member who previously
elected, designated, or appointed the Director in order to fulfill the Board
composition requirements of Section 6.02(a); provided, that (i) in the case of
the replacement of Steven F. Sterling or Michael J. Zugay as a Director, the
replacement must be approved by Windward if Windward (or any of its Affiliates)
is a Member, and (ii) in the case of the replacement of Susan W. Moon or Terrett
M. West as a Director, the replacement must be approved by BCIC, if BCIC (or any
of its Affiliates) is a Member.

Section 6.08 Directors as Agents. Notwithstanding the last sentence of
Section 18-402 of the Act, except as provided in this Agreement or in a
resolution of the Board expressly authorizing such action which resolution is
duly adopted by the Board by the affirmative vote required for such matter
pursuant to the terms of this Agreement, a Director may not bind the Company.

Section 6.09 Duties of Board, BCIC IC Representative and Windward IC
Representative. To the extent that, at law or in equity, a Director, BCIC IC
Representative, or Windward IC Representative has duties (including fiduciary
duties) and liabilities relating to those duties to the Company or to any
Member, the individual acting in good faith pursuant to the terms of this
Agreement shall not be liable to the Company or to any Member for his or her
good faith reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of the
individual otherwise existing at law or in equity, are agreed by the parties to
this Agreement to replace such other duties and liabilities of the individual.

Section 6.10 Reliance by Third Parties. Notwithstanding any other provision of
this Agreement, any contract, instrument, or act on behalf of the Company by a
Member, a Director, an officer, or any other Person delegated by Board Approval
or Prior Investment Committee Approval, as applicable, shall be conclusive
evidence in favor of any third party dealing with the Company that the Person
has the authority, power, and right to execute and deliver the contract or
instrument and to take the act on behalf of the Company. This Section shall not
be deemed to limit the liabilities and obligations of the Person to seek Board
Approval or Prior Investment Committee Approval as set forth in this Agreement.

Section 6.11 Members’ Outside Transactions; Windward Change of Control;
Investment Opportunities.

 

  (a) Each Member shall devote such time and effort as is reasonably necessary
to diligently administer the activities and affairs of the Company, but shall
not be obligated to spend full time or any specific portion of their time to the
activities and affairs of the Company.

 

18



--------------------------------------------------------------------------------

  (b) Windward must immediately notify BCIC following a transaction or series of
transactions that causes a Change of Control of Windward (a “Windward Change of
Control”).

 

  (c) Subject to the foregoing provisions of this Sections 6.11 and other
provisions of this Agreement, each of the Members, the Administrative Agent, and
each of their respective Affiliates and members may engage in, invest in,
participate in, or otherwise enter into other business ventures of any kind,
nature, and description, individually and with others, including the formation
and management of other investment funds with or without the same or similar
purposes as the Company, and the ownership of and investment in securities, and
neither the Company nor any other Member shall have any right in or to any of
those activities or the income or profits derived from those activities.

Section 6.12 Indemnification.

 

  (a) Subject to the limitations and conditions as provided in this
Section 6.12, each Person who was or is made a party or is threatened to be made
a party to or is involved in any threatened, pending, or completed action, suit,
or proceeding, whether civil, criminal, administrative, investigative, or
arbitrative or in the nature of an alternative dispute resolution in lieu of any
of the foregoing (hereinafter a “Proceeding”), or any appeal in a Proceeding or
any inquiry or investigation that could lead to a Proceeding, by reason of the
fact that the Person, or a Person of which the Person is the legal
representative, is or was a Member, a Director, BCIC IC Representative, or
Windward IC Representative, or a representative, officer, director, or employee
thereof, shall be indemnified by the Company to the fullest extent permitted by
applicable law, as the same exists or may be amended (but, in the case of any
amendment, only to the extent that the amendment permits the Company to provide
broader indemnification rights than the law permitted the Company to provide
prior to the amendment) against all liabilities and expenses (including
judgments, penalties (including excise and similar taxes and punitive damages),
losses, fines, settlements, and reasonable expenses (including reasonable
attorneys’ and experts’ fees)) actually incurred by the Person in connection
with the Proceeding, appeal, inquiry, or investigation (each a “Loss”), unless
the Loss is primarily the result of gross negligence, fraud, or willful
misconduct by the Person seeking indemnification under this Section 6.12, in
which case the indemnification shall not cover the Loss to the extent resulting
from gross negligence, fraud, or intentional misconduct. Indemnification under
this Section 6.12 shall continue as to a Person who has ceased to serve in the
capacity which initially entitled the Person to indemnity under this
Section 6.12. The rights granted pursuant to this Section 6.12 shall be deemed
contract rights, and no amendment, modification, or repeal of this Section
6.12 shall have the effect of limiting or denying any rights with respect to
actions taken or Proceedings, appeals, inquiries, or investigations arising
prior to any amendment, modification, or repeal. To the fullest extent permitted
by law, no Person entitled to indemnification under this Section 6.12 shall be
liable to the Company or any Member for any act or omission performed or omitted
by or on behalf of the Company; provided that the act or omission has not been
fully adjudicated to constitute gross negligence, fraud, or willful misconduct.
In addition, any Person entitled to indemnification under this Section 6.12 may
consult with legal counsel selected with reasonable care and shall incur no
liability to the Company or any Member to the extent that the Person acted or
refrained from acting in good faith in reliance upon the opinion or advice of
that counsel.

 

19



--------------------------------------------------------------------------------

  (b) The right to indemnification conferred in Section 6.12(a) shall include
the right to be paid or reimbursed by the Company for the reasonable expenses
incurred by a Person entitled to be indemnified under Section 6.12(a) who was,
is, or is threatened to be made a named defendant or respondent in a Proceeding
in advance of the final disposition of the Proceeding and without any
determination as to the Person’s ultimate entitlement to indemnification;
provided, however, that the payment of the expenses incurred by a Person in
advance of the final disposition of a Proceeding shall be made only upon
delivery to the Company of a written undertaking by the Person to repay all
amounts so advanced if it shall be finally adjudicated that the indemnified
Person is not entitled to be indemnified under this Section 6.12 or otherwise.

 

  (c) The Company, with Board Approval, may indemnify and advance expenses to an
employee or agent of the Company to the same extent and subject to the same
conditions under which it may indemnify and advance expenses to a Member
under Sections 6.12(a) and (b).

 

  (d) The right to indemnification and the advancement and payment of expenses
conferred in this Section 6.12 shall not be exclusive of any other right that a
Member or other Person indemnified pursuant to this Section 6.12 may have or
hereafter acquire under any law (common or statutory) or provision of this
Agreement.

 

  (e) The indemnification rights provided by this Section 6.12 shall inure to
the benefit of the heirs, executors, administrators, successors, and assigns of
each Person indemnified pursuant to this Section 6.12.

Section 6.13 Tax Matters Member; Partnership Representative.

 

  (a) For Periods prior to December 31, 2017, BCIC shall be the “tax matters
partner” of the Company within the meaning of Section 6231(a)(7) of the Code (in
that capacity, the “Tax Matters Member”). The provisions of Section 6.12(a)
shall apply to all actions taken on behalf of the Members by the Tax Matters
Member in its capacity as the Company’s tax matters partner. The Tax Matters
Member shall have the right and obligation to take all actions authorized and
required, respectively, by the Code for the tax matters partner of the Company.
The Tax Matters Member shall have the right to retain professional assistance in
respect of any audit of the Company and all reasonable, documented out-of-pocket
expenses and fees incurred by the Tax Matters Member on behalf of the Company as
Tax Matters Member shall be reimbursed by the Company. In the event the Tax
Matters Member receives notice of a final Company adjustment under
Section 6223(a) of the Code, it shall either (i) file a court petition for
judicial review of that final adjustment within the period provided under
Section 6226(a) of the Code, a copy of which petition shall be mailed to all
Members on the date the petition is filed, or (ii) mail a written notice to all
Members within that period that describes its reasons for determining not to
file a petition. Each Member shall be a “notice partner” within the meaning of
Section 6231(a)(8) of the Code. For the avoidance of doubt, the Tax Matter
Member shall not take any action requiring Board Approval or Prior Investment
Committee Approval prior to Board Approval or Prior Investment Committee
Approval, as applicable, being obtained.

 

20



--------------------------------------------------------------------------------

  (b) For periods after December 31, 2017, BCIC is hereby designated as the
“partnership representative” within the meaning of as provided in Section 6223
of the Code (and any similar provisions under any applicable state or local or
foreign tax laws) (the “Partnership Representative”). The provisions of
Section 6.12(a) shall apply to all actions taken on behalf of the Members by the
Partnership Representative in its capacity as the Company’s partnership
representative for any period after December 31, 2017. The Partnership
Representative shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the partnership
representative of the Company. The Partnership Representative shall have the
right to retain professional assistance in respect of any audit of the Company
and all reasonable, documented out-of-pocket expenses and fees incurred by the
Partnership Representative on behalf of the Company as Partnership
Representative shall be reimbursed by the Company. In the event the Partnership
Representative receives notice of a final Company adjustment under Section 6231
of the Code, it shall either (i) file a court petition for judicial review of
that final adjustment within the period provided under Section 6234(a) of the
Code, a copy of which petition shall be mailed to all Members on the date the
petition is filed, or (ii) mail a written notice to all Members within that
period that describes its reasons for determining not to file a petition. The
Partnership Representative shall provide each Member with the same information
such Member would be entitled to receive for periods prior to December 31, 2017
if such Member were a “notice partner” within the meaning of Section 6231(a)(8)
of the Code as in effect for such prior period. In the event any adjustment to
any item of income, gain, loss, deduction or credit of the Partnership, or any
Partner’s distributive share thereof, for a “reviewed year” (as defined in Code
Section 6226(d)(1)) that would result in an imputed underpayment of the Company
under Code Section 6225, each of the Company (including the Partnership
Representative and each Member of the Company for the reviewed year) agrees to
timely take all actions under Code Section 6225(c) (and any Treasury Regulations
or other IRS guidance issued thereunder) necessary (including filing amended tax
returns) to eliminate such imputed underpayment. For the avoidance of doubt, the
Partnership Representative shall not take any action requiring Board Approval or
Prior Investment Committee Approval prior to Board Approval or Prior Investment
Committee Approval, as applicable, being obtained.

ARTICLE VII

TRANSFERS OF COMPANY INTERESTS; WITHDRAWALS

Section 7.01 Transfers by Members.

 

  (a)

Subject to the requirements of this Article VII, all or a portion of the Entire
Interest of a Member may be Transferred with Board Approval or all of the Entire
Interest of a Member may be Transferred to an Affiliate of the transferring
Member who remains liable for the transferring Member’s Capital Commitments.
Notwithstanding the

 

21



--------------------------------------------------------------------------------

  foregoing, without Board Approval, (i) any Member may make a Transfer in
accordance with Section 7.01(g) or Section 8.03(e), in each case if the Transfer
is otherwise in accordance with the requirements of this Article VII, and
(ii) equityholders in each Member may Transfer or redeem their ownership of such
Member, if permitted by such Member, provided, that in the case of Windward,
such Transfer or redemption does not result in a Windward Change in Control.

 

  (b) No Transfer by a Member shall be binding upon the Company until the
Company receives an executed copy of the documentation as reasonably requested
by the other Member to show the Transfer is in accordance with this Article VII.

 

  (c) Any Person which acquires an interest in the Company by Transfer in
accordance with the provisions of this Agreement shall be admitted as a
substitute Member, provided the requirements of this Agreement are satisfied.
The admission of a transferee as a substitute Member shall be conditioned upon
the transferee’s written assumption, in form and substance reasonably
satisfactory to the other Member, of all obligations of the transferor in
respect of the Transferred interest and execution of an instrument reasonably
satisfactory to the other Member whereby the transferee becomes a party to this
Agreement and makes the representations set forth in Section 2.01 of this
Agreement.

 

  (d) In the event any Member shall be adjudicated as bankrupt, or in the event
of the winding up or liquidation of a Member, the legal representative of the
Member shall, upon written notice to the other Member of the happening, become a
transferee of the Member’s interest, subject to all of the terms of this
Agreement as then in effect.

 

  (e) Any transferee of the interest of a Member, irrespective of whether the
transferee has accepted and adopted in writing the terms and provisions of this
Agreement, shall be deemed by the acceptance of the Transfer to have agreed to
be subject to the terms and provisions of this Agreement in the same manner as
its transferor.

 

  (f) As additional conditions to the validity of any Transfer of a Member’s
interest, the assignment shall not:

 

  (i) violate the registration provisions of the Securities Act or the
securities laws of any applicable jurisdiction;

 

  (ii) cause the Company to cease to be entitled to the exemption from the
definition of an “investment company” pursuant to Section 3(c)(7) of the 1940
Act and the rules and regulations of the Securities and Exchange Commission
under the 1940 Act;

 

  (iii) result in the termination of the Company under the Code or in the
Company being classified as a “publicly traded partnership” under the Code;

 

  (iv) unless the other Member waives in writing the application of this clause
(iv) with respect to such assignment (which the other Member may refuse to do in
its absolute discretion), be to a Person which is an ERISA Plan; or

 

22



--------------------------------------------------------------------------------

  (v) cause the Company or the other Member to be in violation of, or effect an
assignment to a Person that is in violation of, applicable Investor Laws.

The non-Transferring Member may require reasonable evidence as to the conditions
set forth in clauses (i) through (v), including an opinion of counsel reasonably
acceptable to the non-Transferring Member. Any purported Transfer as to which
the conditions set forth in clauses (i) through (v) are not satisfied shall be
void ab initio. A Transferring Member shall be responsible for all costs and
expenses incurred by the Company, including reasonable legal fees and expenses,
in connection with any assignment or proposed assignment.

 

  (g) Except for Transfers of all of a Member’s Entire Interest to an Affiliate
of the Member who remains liable for the transferring Member’s Capital
Commitments, each Member hereby unconditionally and irrevocably grants to the
other Member or its designee a right of first offer to purchase or designate a
third party to purchase all, but not less than all, of any interest in the
Company that the other Member may propose to Transfer to another Person at the
valuation most recently approved in accordance with Section 9.05.

 

  (i) The Member proposing to make a Transfer that would be subject to this
Section 7.01(g) must deliver written notice of its intention to Transfer the
interest (the “Notice of Intent”) to the other Member not later than thirty
(30) days prior to the proposed closing date of the Transfer. The Notice of
Intent shall contain the material terms and conditions of the proposed Transfer
and shall identify the proposed transferee of such interest, if known.

 

  (ii) The Member receiving the Notice of Intent shall have the right, for a
period of fifteen (15) business days from the date of receipt of the Notice of
Intent (the “Acceptance Period”), to accept the interest or to designate a
third-party purchaser to accept the interest at the valuation most recently
approved in accordance with Section 9.05 and on the terms stated in the Notice
of Intent. The acceptance shall be made by delivering a written notice to the
selling Member and the Company within the Acceptance Period stating that it
elects to exercise its right of first offer and, if applicable, providing the
identity of any Person that the non-transferring Member designates as the
purchaser.

 

  (iii) Following expiration of the Acceptance Period, the selling Member shall
be free to sell its interest in the Company to a third party in a Transfer
(which third party shall be the party identified in the Notice of Intent, if
known by the selling Member) that otherwise meets the requirements of this
Section 7.01 on terms and conditions it deems acceptable (but at a price not
less than the price and on terms not more favorable to the third-party purchaser
than the price and terms stated in the Notice of Intent); provided that the sale
takes place within sixty (60) days after the expiration of the Acceptance Period
(the “Sale Period”). To the extent the selling Member Transfers its interest in
the Company during the Sale Period, the selling Member shall promptly notify the
Company, and the Company shall promptly notify the other Member, as to the terms
of the Transfer and the name of each of the owners to whom the interest was
Transferred. If no sale occurs during the Sale Period, then any attempted
Transfer of the interest shall again be subject to the right of first offer set
forth in this Section 7.01(g) and the procedures of this Section 7.01(g) shall
be repeated de novo.

 

23



--------------------------------------------------------------------------------

Section 7.02 Withdrawal by Members. Members may withdraw from the Company only
as provided by this Agreement.

 

  (a) Notwithstanding any provision of this Agreement to the contrary, if a
Member obtains an opinion of counsel to the effect that, as a result of the
other Member’s ownership of an interest in the Company, the Company would be
required to register as an investment company under the 1940 Act, then the other
Member shall, upon written notice from the first Member, withdraw from or reduce
(in accordance with the provisions of clause (c) below) its interest in the
Company (including its Capital Commitment) to the extent that the first Member
has determined, based upon the opinion of counsel, to be necessary in order for
the Company not to be required to register. Each Member shall, upon written
request from the other Member, promptly furnish to the other Member such
information as the other Member may reasonably request from time to time in
order to make a determination pursuant to this Section 7.02(a), but in no event
later than ten (10) business days after such request.

 

  (b) Notwithstanding any provision of this Agreement to the contrary, if a
Member breaches the Member’s obligation under the immediately following
sentence, or if the other Member obtains an opinion of counsel to the effect
that any contribution or payment by a Member to the Company would cause the
Company or the other Member to be in violation of, or to the effect that the
Member is in violation of, any law or regulation to which the Company, a Member,
or the Member’s investment in the Company may be subject from time to time
(collectively, “Investor Laws”) and which violation would reasonably be expected
to have a material adverse effect on the Company, then the Member shall, upon
written notice from the other Member, withdraw from the Company in accordance
with the provisions of Section 7.02(c). Each Member shall, upon written request
from the other Member, promptly furnish to the other Member the information as
the other Member may reasonably request from time to time in order to make a
determination pursuant to this Section 7.02(b), but in no event later than ten
(10) business days after the request.

 

  (c) If a Member partially withdraws its interest in the Company pursuant to
this Section 7.02, it shall receive, in full payment for the withdrawn interest
from cash and cash equivalents available for distribution pursuant to Article V,
the sum of the portion of the Capital Account attributable to the withdrawn
interest (adjusted to reflect the Value of the Company as determined as of the
date of the last valuation pursuant to Section 9.05). Notwithstanding the
foregoing, the Member that is partially withdrawing its interest shall receive
the portion of the Capital Account attributable to the withdrawn interest after
the distribution of any amounts pursuant to Section 5.01(b)(i) of this Agreement
and prior to the distribution of any amount pursuant to Section 5.01(b)(ii). If
a Member withdraws its entire interest in the Company pursuant to this
Section 7.02, then the Company shall terminate as provided by Article VIII.

 

24



--------------------------------------------------------------------------------

ARTICLE VIII

TERM, DISSOLUTION, AND LIQUIDATION OF COMPANY

Section 8.01 Term. Except as provided in Section 8.02(b) through 8.02(f), the
Company shall continue without dissolution until all Investments are liquidated
by the Company.

Section 8.02 Dissolution. The Company shall be dissolved and its affairs wound
up upon the occurrence of any of the following events:

 

  (a) the expiration of the term of the Company determined pursuant to
Section 8.01;

 

  (b) distribution of all assets of the Company;

 

  (c) subject to Section 8.03(e) below, (i) the full withdrawal of a Member of
the Company pursuant to Section 7.02, or (ii) a bankruptcy, insolvency,
dissolution, or liquidation of a Member, or (iii) the making of an assignment
for the benefit of creditors by a Member, or (iv) a default under Section 3.03
by a Member which remains uncured or unwaived after the expiration of the cure
period set forth in Section 3.03, in each case of clauses (ii) through
(iv) above at the election of the other Member by providing written notice of
the election;

 

  (d) subject to Section 8.03(e) below, a determination by the SEC to subject
BCIC’s participation in the Company to an accounting or reporting treatment or
other consequence which BCIC, in its sole discretion, determines to be
materially adverse to it, or a failure by the SEC to grant its assent to BCIC’s
interest in the Company or a change by the SEC of any assent it may have granted
regarding BCIC’s interest in the Company or the terms of the assent or its
conclusions regarding the accounting or reporting treatment or other consequence
which BCIC, in its sole discretion, determines to be materially adverse to it,
in each case at the election of BCIC by providing written notice of the election
to the other Member;

 

  (e) the entry of a decree of judicial dissolution pursuant to the Act, in
which event the provisions of Section 8.03, as modified by that decree, shall
govern the winding up of the Company’s affairs; or

 

  (f) a written notice by a Member to the other Member to dissolve the Company,
which notice shall become effective as stated therein but no less than ninety
(90) days after delivery (unless the other Member waives the notification
requirement).

Section 8.03 Wind-down.

 

  (a)

Upon the dissolution of the Company, the Company shall be liquidated in
accordance with this Article and the Act. The liquidation shall be conducted and
supervised by the Board in the same manner provided by Article VI with respect
to the operation of the Company during its term; provided that in the case of a
dissolution and winding up of the Company pursuant to Sections 8.02(c) or
8.02(d), the Member that elects the dissolution and winding up (or in the case
of a full withdrawal of a Member under Section 8.02(c), the non-withdrawing
Member) may elect further, by written notice to the other Member,

 

25



--------------------------------------------------------------------------------

  to exercise as liquidating agent all of the rights, powers, and authority with
respect to the assets and liabilities of the Company in connection with the
liquidation of the Company, to the same extent as the Board would have during
the term of the Company.

 

  (b) From and after the date on which an event set forth in Section 8.02
becomes effective, the Company shall cease to make Investments after that date,
except for (i) Investments which the Company was committed to make in whole or
in part (as evidenced by a commitment letter, term sheet, or letter of intent,
or definitive legal documents under which less than all advances have been made)
on or before such effective date, and (ii) at the election of the Board by Board
Approval within three (3) business days after receipt by the Board of written
notice of the availability of the election from any Member, any Investment in a
Portfolio Company in which the Company then has an Investment in which the
Company participates, provided that the election shall not apply to any
Investment in connection with a sale or other Change of Control of the Portfolio
Company or a refinancing of the Company’s prior Investment in the Portfolio
Company. Capital calls against the Capital Commitment of the Members shall cease
from and after the effective date; provided that capital calls against the
Capital Commitment of the Members may continue to fund the allocable share of
Investments in which the Company continues to participate (as set forth in the
immediately preceding sentence), Expenses and all other obligations of the
Company. Subject to the foregoing provisions of this Section 8.03(b), the
Members shall continue to bear an allocable share of Expenses and other
obligations of the Company, in proportion to their respective Capital Accounts,
until all Investments in which the Company participates are repaid or otherwise
disposed of in the normal course of the Company’s activities.

 

  (c) Distributions to the Members during the winding down of the Company shall
be made no less frequently than quarterly to the extent consisting of a Member’s
allocable share of cash and cash equivalents, after taking into account
reasonable reserves deemed appropriate by Board Approval (or in the event of a
dissolution and winding up of the Company pursuant to Sections 8.02(c) or
8.02(d), by a Member that has elected to act as liquidating agent pursuant to
Section 8.03(a)), to fund Investments in which the Company continues to
participate (as set forth in the immediately preceding paragraph), Expenses and
all other obligations (including contingent obligations) of the Company. Unless
waived by Board Approval, the Company also shall withhold ten percent (10%) of
distributions in any calendar year, which withheld amount shall be distributed
within sixty (60) days after the completion of the annual audit covering that
year. A Member shall remain a member of the Company until all Investments in
which the Company participates are repaid or otherwise disposed of, the Member’s
allocable share of all Expenses and all other obligations (including contingent
obligations) of the Company are paid, and all distributions are made under this
Agreement, at which time the Member shall have no further rights under this
Agreement.

 

  (d) Upon dissolution of the Company, final allocations of all items of
Company’s Profit and Loss shall be made in accordance with Section 4.02. Upon
dissolution of the Company, the assets of the Company shall be applied in the
following order of priority:

 

26



--------------------------------------------------------------------------------

  (i) To creditors (other than Members) in satisfaction of liabilities of the
Company (whether by payment or by the making of reasonable provision for payment
of those liabilities), including to establish any reasonable reserves which the
Board may by Board Approval, in its reasonable judgment, deem necessary or
advisable for any contingent, conditional, or unmatured liability of the
Company;

 

  (ii) To creditors who are Members in satisfaction of liabilities of the
Company (whether by payment or by the making of reasonable provision for payment
of those liabilities), including to establish any reasonable reserves which the
Board may by Board Approval, in its reasonable judgment, deem necessary or
advisable for any contingent, conditional, or unmatured liability of the
Company;

 

  (iii) To establish any reserves which the Board may by Board Approval, in its
reasonable judgment, deem necessary or advisable for any contingent,
conditional, or unmatured liability of the Company to Members; and

 

  (iv) The balance, if any, to the Members in accordance with Section 5.01(b).

 

  (e) Notwithstanding Sections 8.02(a) through 8.02(d), upon the occurrence of
an event described in Sections 8.02(c) or 8.02(d), the Member that may elect a
dissolution and winding up (or, in the case of a full withdrawal of a Member
under Section 8.02(c)(i), the non-withdrawing Member) (the Member, the “Electing
Member”) may elect alternatively by written notice to the other Member, for a
period of fifteen (15) business days following the occurrence of that event, to
purchase the other Member’s Entire Interest or designate a third party to effect
the purchase (the election, the “Election to Purchase”). The purchase price for
the Entire Interest shall be payable in cash within ninety (90) days after the
Election to Purchase is delivered to the other Member and shall be equal to the
Capital Account of the other Member adjusted to reflect the Value of the Company
as determined as of the date of the last valuation pursuant to Section 9.05.
Each Member hereby agrees to sell its Entire Interest to the Electing Member or
the third party designated by the Electing Member at that price if the Election
to Purchase is timely exercised by the Electing Member. If the Electing Member
does not exercise the Election to Purchase within the 15-business day period set
forth in this Section 8.02(e) or if the Electing Member or its third-party
designee does not purchase the other Member’s Entire Interest within ninety
(90) days after the Election to Purchase is delivered to the other Member, then
the Election to Purchase shall terminate, and (i) in the case of a full
withdrawal by a Member under Section 8.02(c)(i), the other Member shall withdraw
its Entire Interest pursuant to Section 7.02, and the Company shall terminate as
provided by Article VIII or (ii) in the case of the occurrence of an event
described Section 8.02(c)(ii)-(iv) or Section 8.02(d), the Electing Member shall
retain the option to elect the dissolution of the Company pursuant to
Section 8.02(c) or (d), as applicable. After any purchase pursuant to an
Election to Purchase, the other Member shall no longer be a member of the
Company, and the Electing Member or third party designee of the Electing Member
that has consummated the purchase may dissolve or continue the Company as it may
determine.

 

27



--------------------------------------------------------------------------------

  (f) If an audit or reconciliation relating to the fiscal year in which a
Member receives a distribution under this Section 8.03 reveals that the Member
received a distribution in excess of that to which the Member was entitled, then
the other Member may, in its discretion, seek repayment of the distribution to
the extent that the distribution exceeded what was due to the Member.

 

  (g) Each Member shall be furnished with a statement prepared by the Company’s
accountant, which shall set forth the assets and liabilities of the Company as
at the date of complete liquidation, and each Member’s share of those assets and
liabilities. Upon compliance with the distribution plan set forth in this
Section 8.3, the Members shall cease to be Members, and either Member may
execute, acknowledge, and cause to be filed a certificate of cancellation of the
Company.

ARTICLE IX

ACCOUNTING, REPORTING AND VALUATION PROVISIONS

Section 9.01 Books and Accounts.

 

  (a) Complete and accurate books and accounts shall be kept and maintained for
the Company at its principal office. The books and accounts shall be kept on the
accrual basis method of accounting and shall include separate Capital Accounts
for each Member. Capital Accounts for financial reporting purposes and for
purposes of this Agreement shall be maintained in accordance with Section 4.01,
and for U.S. federal income tax purposes the Members shall cause the
Administrative Agent to maintain the Members’ Capital Accounts in accordance
with the Code and applicable Treasury Regulations. Each Member or its duly
authorized representative, at its own expense, shall at all reasonable times and
upon reasonable prior written notice to the Administrative Agent have access to,
and may inspect, the books and accounts and any other records of the Company for
any purpose reasonably related to its interest in the Company.

 

  (b) All funds received by the Company shall be deposited in the name of the
Company in the bank account or accounts or with the custodian, and securities
owned by the Company may be deposited with the custodian, as may be designated
by Board Approval from time to time and withdrawals from those bank or custodial
accounts shall be made upon such signature or signatures on behalf of the
Company as may be designated by Board Approval from time to time.

Section 9.02 Financial Reports; Tax Return.

 

  (a) The Company shall engage an independent certified public accountant
selected and approved by Board Approval to act as the accountant for the Company
and to audit the Company’s books and accounts as of the end of each fiscal year.
As soon as practicable, but no later than one-hundred twenty (120) days, after
the end of each fiscal year, the Board shall cause the Administrative Agent to
deliver, by any of the methods described in Section 10.07, to each Member and to
each former Member who withdrew during the fiscal year:

 

28



--------------------------------------------------------------------------------

  (i) audited financial statements of the Company as at the end of and for the
fiscal year, including a balance sheet and statement of income, together with
the report on those financial statements of the Company’s independent certified
public accountant, which annual financial statements shall be approved by Board
Approval;

 

  (ii) a statement of holdings of securities of the Company, including both the
cost and the valuation of such securities as determined pursuant to
Section 9.05, and a statement of the Member’s Capital Account;

 

  (iii) to the extent that the requisite information is then available, a
Schedule K-1 for the Member with respect to the fiscal year, prepared in
accordance with the Code, together with corresponding forms for state income tax
purposes, setting forth the Member’s distributive share of Company items of
Profit or Loss for the fiscal year and the amount of the Member’s Capital
Account at the end of the fiscal year; and

 

  (iv) such other financial information and documents respecting the Company and
its business as the Administrative Agent deems appropriate, or as a Member may
reasonably require and request, to enable such Member to comply with regulatory
requirements applicable to it or to prepare its federal and state income tax
returns.

 

  (b) The Company shall cause the Administrative Agent to prepare and timely
file after the end of each fiscal year of the Company all federal and state
income tax returns of the Company for the fiscal year.

 

  (c) As soon as practicable, but in no event later than thirty (30) days, after
the end of each of the first three fiscal quarters of a fiscal year, the Board
shall cause the Administrative Agent to prepare and deliver, by any of the
methods described in Section 10.07, to each Member (i) unaudited financial
information with respect to the Member’s allocable share of Profit or Loss and
changes to its Capital Account as of the end of the fiscal quarter and for the
portion of the fiscal year then ended, (ii) a statement of holdings of
securities of the Company as to which the Member participates, including both
the cost and the valuation of the securities as determined pursuant to
Section 9.05, and (iii) such other financial information as the Administrative
Agent deems appropriate, or as a Member may reasonably require and request, to
enable the Member to comply with regulatory requirements applicable to it.

Section 9.03 Tax Elections. The Company may, by Board Approval, but shall not be
required to, make any election pursuant to the provisions of Sections 754 or
1045 of the Code, or any other election required or permitted to be made by the
Company under the Code.

Section 9.04 Confidentiality.

 

  (a)

Each Member agrees to maintain the confidentiality of the Company’s records,
reports, and affairs, and all information and materials furnished to the Member
by the Company, the other Member, the Administrative Agent, or their Affiliates
with respect to their

 

29



--------------------------------------------------------------------------------

  respective businesses and activities; each Member agrees not to provide to any
other Person copies of any financial statements, tax returns, or other records
or reports, or other information or materials provided or made available to the
Member by the Company, the other Member, the Administrative Agent, or their
Affiliates with respect to their respective businesses and activities; and each
Member agrees not to disclose to any other Person any information contained in
those materials (including any information respecting Portfolio Companies),
without the express prior written consent of the disclosing party; provided
that:

 

  (i) BCIC may disclose any such information as may be required by law in
connection with its filings with the SEC, and each Member may disclose the names
of Portfolio Companies and summaries of the loan transactions in any marketing
materials (including tombstone ads) of each Member and its Affiliates, subject
to applicable confidentiality restrictions that BCIC or either Member may have
with the Portfolio Company; and

 

  (ii) any Member may provide financial statements, tax returns, and other
information contained in those statements and returns: (1) to the Member’s
accountants, internal and external auditors, legal counsel, financial advisors,
and other fiduciaries and representatives (who may be Affiliates of the Member)
as long as the Member instructs the Persons to maintain the confidentiality of
that information and not to disclose that information to any other Person;
(2) to bona fide potential transferees of the Member’s Entire Interest that
agree in writing, for the benefit of the Company, to maintain the
confidentiality of that information, but only after reasonable advance notice to
the Company; (3) if and to the extent required by law (including judicial or
administrative order); provided that, to the extent legally permissible, the
Company is given prior notice to enable it to seek a protective order or similar
relief; (4) to representatives of any governmental regulatory agency or
authority with jurisdiction over the Member, or as otherwise may be necessary to
comply with regulatory requirements applicable to the Member; and (5) in order
to enforce rights under this Agreement.

 

  (b) Notwithstanding Section 9.04(a), the following shall not be considered
confidential information for purposes of this Agreement: (i) information
generally known to the public; (ii) information obtained by a Member from a
third party who is not prohibited from disclosing the information;
(iii) information in the possession of a Member prior to its disclosure by the
Company, the other Member, the Administrative Agent, or their Affiliates; or
(iv) information which a Member can show by written documentation was developed
independently of disclosure by the Company, the other Member, the Administrative
Agent, or their Affiliates.

 

  (c) Notwithstanding Section 9.04(b), Windward shall not engage in the
purchase, sale, or other trading of securities or derivatives of securities
based upon confidential information received from the Company, BCIC, BCIC’s
investment adviser, the Administrative Agent, or their Affiliates.

 

30



--------------------------------------------------------------------------------

  (d) To the extent permitted by applicable law, and notwithstanding Sections
9.04(a), 9.04(b), and 9.04(c), each of the Company, each Member, the
Administrative Agent, or any of their Affiliates may, in its reasonable
discretion, keep confidential from any Member information to the extent the
Person reasonably determines that: (i) disclosure of the information to the
Member likely would have a material adverse effect upon the Company or a
Portfolio Company due to an actual or likely conflict of business interests
between the Member and one or more other parties or an actual or likely
imposition of additional statutory or regulatory constraints upon the Company,
each Member, the Administrative Agent, any of its Affiliates, or a Portfolio
Company; or (ii) the Member cannot or will not adequately protect against the
improper disclosure of confidential information, the disclosure of which likely
would have a material adverse effect upon the Company, either Member, the
Administrative Agent, any of its Affiliates, or a Portfolio Company.
Notwithstanding the foregoing provisions of this Section 9.04(d), each of the
Company, each Member, the Administrative Agent, or any of their Affiliates shall
promptly provide to each Member all relevant information and documents related
to any notice or request (whether written or oral) received from any
governmental or regulatory agency involving any pending or threatened Proceeding
in connection with the activities or operations of the Company.

 

  (e) The Members: (i) acknowledge that the Company, BCIC, the Administrative
Agent, its Affiliates, and their respective direct or indirect members,
managers, officers, directors, and employees are expected to acquire
confidential third-party information that, pursuant to fiduciary, contractual,
legal, or similar obligations, cannot be disclosed to the Company or the
Members; and (ii) agree that none of such Persons shall be in breach of any duty
under this Agreement or the Act as a result of acquiring, holding, or failing to
disclose that information to the Company or the Members.

Section 9.05 Valuation.

 

  (a) Valuations shall be made (x) as of the end of each fiscal quarter,
(y) upon liquidation of the Company, or (z) if determined by the Board in its
sole discretion, at any other time, in each case in accordance with the
following provisions and the Company’s valuation guidelines then in effect
(which shall be consistent with BCIC’s valuation guidelines then in effect):

 

  (i) Within thirty-five (35) days after the date as of which a valuation is to
be made, the Administrative Agent shall deliver to the Board a report as to the
recommended valuation as of that date, and provide those Persons with a
reasonable opportunity to request information and to provide comments with
respect to the report.

 

  (ii) If the recommended valuation as of that date is approved by Board
Approval, then the valuation that has been approved shall be final.

 

  (iii)

If there is an objection to the recommended valuation by the Board, then the
Administrative Agent shall cause a valuation of the asset(s) subject to
unresolved objection to be made as of such date by an approved valuation expert

 

31



--------------------------------------------------------------------------------

  (if not already made) and shall determine a valuation of those asset(s)
consistent with the valuation as of that date by the approved valuation expert,
and the valuation shall be final. For this purpose, a valuation of an asset as
of that date shall be considered consistent with a valuation of an approved
valuation expert if it is equal to the recommended value or within the
recommended range of values determined by the approved valuation expert as of
that date. An approved valuation expert shall mean an independent valuation
consultant that either has been approved by Board Approval or has been
referenced as the independent valuation consultant of the Company in a previous
valuation report by the Administrative Agent without objection by any Director.

 

  (iv) Liabilities of the Company shall be taken into account at the amounts at
which they are carried on the books of the Company, and provision shall be made
in accordance with GAAP for contingent or other liabilities not reflected on
those books and, in the case of the liquidation of the Company, for the Expenses
(to be borne by the Company) of the liquidation and winding up of the Company’s
affairs.

 

  (v) No value shall be assigned to the Company name and goodwill or to the
office records, files, statistical data, or any similar intangible assets of the
Company not normally reflected in the Company’s accounting records.

 

  (b) All valuations shall be made in accordance with the foregoing shall be
final and binding on all Members, absent actual and apparent error. Valuations
of the Company’s assets by independent valuation consultants shall be at the
Company’s expense.

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.01 Governing Law; Jurisdiction; Jury Waiver. This Agreement shall be
governed by, and construed in accordance with, the law of the State of Delaware.
To the fullest extent permitted by law, in the event of any dispute or
controversy arising out of the terms and conditions of this Agreement, the
parties to this Agreement consent and submit to the jurisdiction of the courts
of the Commonwealth of Massachusetts in the county of Middlesex and of the U.S.
District Court for the District of Massachusetts.

THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS
OF THOSE PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE, OR ENFORCEMENT
OF THIS AGREEMENT.

Section 10.02 Certificate of Formation; Other Documents. The Members hereby
approve and ratify the filing of the Certificate of Formation on behalf of the
Company. The Members agree to execute such other instruments and documents as
may be required by law or which a Member or the Board deems necessary or
appropriate to carry out the intent of this Agreement.

 

32



--------------------------------------------------------------------------------

Section 10.03 Force Majeure. Whenever any act or thing is required of the
Company or a Member under this Agreement to be done within any specified period
of time, the Company and the Member shall be entitled to an additional period of
time to do the act or thing as shall equal any period of delay resulting from
causes beyond the reasonable control of the Company or the Member, including
bank holidays and actions of governmental agencies, and excluding economic
hardship; provided that this provision shall not have the effect of relieving
the Company or the Member from the obligation to perform any act or thing.

Section 10.04 Waivers.

 

  (a) No waiver of the provisions of this Agreement shall be valid unless in
writing and then only to the extent set forth in that writing. Any right or
remedy of the Members under this Agreement may be waived by Board Approval, and
any waiver shall be binding on all Members, other than situations where those
rights or remedies are non-waivable under applicable law. Except as specifically
provided in this Agreement, no failure or delay by any party in exercising any
right or remedy under this Agreement shall operate as a waiver of that right or
remedy, and a waiver of a particular right or remedy on one occasion shall not
be deemed a waiver of any other right or remedy or a waiver on any subsequent
occasion.

 

  (b) Except as otherwise provided in this Agreement or for situations in which
the approval or consent of all or certain Members is required by non-waivable
provisions of applicable law, any approval or consent of the Members may be
given by Board Approval, and any approval or consent shall be binding on all
Members.

Section 10.05 Notices. All notices, demands, solicitations of consent or
approval, and other communications under this Agreement shall be in writing or
by electronic mail (with or without attached PDFs), and shall be sufficiently
given if personally delivered or sent by postage prepaid, registered or
certified mail, return receipt requested, or sent by electronic mail, overnight
courier or facsimile transmission, addressed as follows: if intended for the
Company, to the Company’s principal office determined pursuant to Section 2.03;
and if intended for any Member, to the address of the Member set forth on the
Member List, or to such other address as any Member may designate by written
notice. Notices shall be deemed to have been given (i) when personally
delivered, (ii) if sent by registered or certified mail, on the earlier of
(A) three days after the date on which deposited in the mails or (B) the date on
which received, or (iii) if sent by electronic mail, overnight courier, or
facsimile transmission, on the date on which received; provided that notices of
a change of address shall not be deemed given until the actual receipt of those
notices. The provisions of this Section shall not prohibit the giving of written
notice in any other manner; any written notice shall be deemed given only when
actually received.

Section 10.06 Construction.

 

  (a) The captions used in this Agreement are intended for convenience of
reference only and shall not modify or affect in any manner the meaning or
interpretation of any of the provisions of this Agreement.

 

33



--------------------------------------------------------------------------------

  (b) As used in this Agreement, the singular shall include the plural, the
masculine gender shall include the feminine and neuter, and the neuter gender
shall include the masculine and feminine, unless the context otherwise requires.

 

  (c) References in this Agreement to Articles, Sections, and Schedules are
intended to refer to Articles, Sections, and Schedules of this Agreement unless
otherwise specifically stated.

 

  (d) Unless otherwise specified, references in this Agreement to applicable
statutes or other laws are references to the federal laws of the United States.

 

  (e) Nothing in this Agreement shall be deemed to create any right in or
benefit for any creditor of the Company that is not a party to this Agreement,
and this Agreement shall not be construed in any respect to be for the benefit
of any creditor of the Company that is not a party to this Agreement.

 

  (f) As used in this Agreement, the verb “include” and word “including” are
words of enlargement; they are not restrictive in their meaning, and each
example following those words is illustrative.

Section 10.07 Amendments. This Agreement may be amended at any time and from
time to time by a written instrument executed by each Member.

Section 10.08 Legal Counsel. Schedule C is incorporated by reference herein.

Section 10.09 Execution. This Agreement may be executed in any number of
counterparts, and all of those counterparts together shall constitute one
agreement binding on all Members.

Section 10.10 Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the respective heirs, executors, administrators, legal
representatives, successors, and assigns of the parties to this Agreement;
provided that this Section 10.10 shall not be construed to permit any assignment
or transfer which is otherwise prohibited by this Agreement.

Section 10.11 Severability. If any one or more of the provisions contained in
this Agreement, or any application of those provisions, is invalid, illegal, or
unenforceable in any respect, then the validity, legality, and enforceability of
the remaining provisions contained in this Agreement and all other applications
of those provisions shall not in any way be affected or impaired by that
invalidity, illegality, or unenforceability.

Section 10.12 Computation of Time. In computing any period of time under this
Agreement, the day of the act, event, or default from which the designated
period of time begins to run shall not be included. The last day of the period
so computed shall be included, unless it is a Saturday, Sunday, or legal holiday
on which banks in New York are closed, in which event the period shall run until
the end of the next day which is not a Saturday, Sunday, or such a legal
holiday. Any reference to “business day” shall refer to any day which is not a
Saturday, Sunday, or such a legal holiday. Any references to time of day shall
refer to New York time.

 

34



--------------------------------------------------------------------------------

Section 10.13 Entire Agreement. This Agreement (including the Schedules to this
Agreement) and the Administrative Services Agreement constitute the entire
agreement between the parties and supersede all prior agreements,
understandings, and arrangements with respect to the subject matter of this
Agreement.

[Signatures appear on next page]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Members have caused this Agreement to be executed and
delivered as of the date first above written.

 

BlackRock Capital Investment Corporation By:   /s/ Steven F. Sterling Name:  
Steven F. Sterling Title:   Chairman & CEO

Windward Investments LLC

By:   /s/ Susan W. Moon Name:   Susan W. Moon Title:   Director

 

36



--------------------------------------------------------------------------------

Appendix A

Member List

 

Name/Address    Capital Commitment    

BlackRock Capital Investment Corporation

40 East 52nd Street

21st Floor

New York, NY 10022

 

   $85,000,000    

Windward Investments LLC

96 Fayerweather Street, Unit 3

Cambridge, MA 02138

 

   $15,000,000



--------------------------------------------------------------------------------

Schedule A

Board Approval

 

1. Board Approval shall be required in advance for the Company or any Subsidiary
to do any of the following:

 

  i. Enter into any transaction with a Member or an Affiliate of a Member
(except as expressly permitted by this Agreement);

 

  ii. Make an Investment in the securities of a Member or an Affiliate of a
Member;

 

  iii. Enter into hedging, swaps, forward contracts, or other commodities
transactions;

 

  iv. Enter into any credit facility or other similar agreement for the
incurrence of debt or issue debt securities, or materially modify or waive the
terms or extend the maturity thereof or make a voluntary prepayment with respect
thereto;

 

  v. Organize, acquire an interest in, or transfer or otherwise dispose of an
interest in, any Subsidiary or any other investment or financing vehicle, or
materially modify or waive the terms thereof;

 

  vi. Replace the Administrative Agent for the Company, or materially modify or
waive the terms of any administrative services agreement;

 

  vii. Approve a Transfer of an interest in the Company where required by
Article VII;

 

  viii. Take any action or decision which pursuant to any provision of this
Agreement requires Board Approval;

 

  ix. Modify or waive any material provision of this Agreement, including this
Schedule A or modify the Certificate of Formation of the Company in a manner
adverse to the rights of any Member under this Agreement;

 

  x. Materially change the business of the Company or Subsidiaries from its
current business or enter into any line of business other than existing or
related lines of business;

 

  xi. Make, change, or rescind any tax election;

 

  xii. Settle or compromise with respect to any tax audit, claim, deficiency
notice, suit, or other proceeding relating to taxes; make a request for a
written ruling to any tax authority; or enter into a written and legally binding
agreement with any tax authority (including any agreement to extend or waive any
statute of limitations with respect to any taxes);

 

  xiii. Invest an amount in any single Portfolio Company which is more than five
percent (5%) of the sum of the total Capital Commitments to the Company plus the
maximum amount of any credit facilities of the Company and its Subsidiaries
(determined at the time of the first investment in such Portfolio Company;



--------------------------------------------------------------------------------

  xiv. Admit additional Members;

 

  xv. Make short sales of securities, except to hedge its position in
Investments owned by it or to hedge against fluctuations in non-U.S. currencies
which might affect the value of its Investments;

 

  xvi. Guarantee or otherwise become liable for, the obligations of other
persons, including portfolio companies; and

 

  xvii. Treat original issue discount as an origination or structuring fee.

 

2. Subject to Section 1 of this Schedule A for matters requiring Board Approval
in advance, Board Approval shall be required for the Company or any Subsidiary
to do any of the following, which Board Approval may be obtained by
ratification:

 

  i. Change the name or principal office of the Company or open additional
offices of the Company;

 

  ii. Retain third-party agents on behalf of the Company, open accounts with
third parties on behalf of the Company and designate signatures upon which
withdrawals from accounts shall be made on behalf of the Company;

 

  iii. Select and approve an independent certified public accountant to act as
the accountant for the Company and to audit the Company’s books and accounts as
of the end of each fiscal year; provided that no approval shall be required for
the retention of Deloitte as the Company’s independent certified accountant for
the fiscal year ending December 31, 2016; and

 

  iv. Take any action or decision which pursuant to any provision of this
Agreement requires Board Approval.

For the avoidance of doubt, Board Approval in advance shall be required for all
matters set forth in Section 1 of this Schedule A.



--------------------------------------------------------------------------------

Schedule B

Prior Investment Committee Approval

Prior Investment Committee Approval shall be required for the Company or any
Subsidiary to do any of the following:

 

  i. Take any action or make any decision that results in the acquisition or
disposition of an Investment other than funding of Investments pursuant to
commitments previously approved by Prior Investment Committee Approval;

 

  ii. Materially modify or waive the terms of any Investment which results in:
(1) an extension of additional capital or commitments; (2) an amendment or
waiver of a financial covenant of a borrower for more than four consecutive
quarters; (3) approval of a material acquisition or disposition; (4) the
incurrence of additional senior debt by the borrower in an amount equal to or
greater than 10% of the existing senior debt commitments or which results in
leverage increases by more than 0.5 times; or (5) an amendment or waiver of any
payment term, including mandatory prepayments;

 

  iii. Make any Investment that requires derivation from any investment
restrictions set forth in this Agreement; or

 

  iv. Take any action or make any decision which pursuant to any provision of
this Agreement requires Prior Investment Committee Approval. 

Each Member, BCIC IC Representative, and Windward IC Representative and their
respective designees may, in the name and on behalf of the Company, do all
things which he, she, or it deems necessary, advisable, or appropriate to make
investment opportunities available to the Company, to carry out and implement
matters approved by Board Approval or Prior Investment Committee Approval, as
applicable, and to administer the activities of the Company, including:

 

  i. Execute and deliver all agreements, amendments, and other documents and
exercise and perform of all rights and obligations with respect to any Person in
which the Company holds an interest, including Subsidiaries and other investment
and financing vehicles;

 

  ii. Execute and deliver other agreements, amendments, and other documents and
exercise and perform all rights and obligations with respect to matters approved
by Board Approval or Prior Investment Committee Approval, as applicable, or
which are necessary, advisable, or appropriate for the administration of the
Company, including with respect to any contracts evidencing indebtedness for
borrowed funds; and

 

  iii. Take any and all other acts delegated to a Member or Director by this
Agreement or by Board Approval; provided that if the acts require Board Approval
or Prior Investment Committee Approval, Board Approval or Prior Investment
Committee Approval, as applicable, has been obtained.



--------------------------------------------------------------------------------

Schedule C

Legal Counsel

BCIC has engaged Sutherland Asbill & Brennan LLP (“Sutherland”) as legal counsel
to the Company and BCIC. Moreover, Sutherland has previously represented and/or
concurrently represents the interests of the Company, BCIC, and/or parties to
this Agreement in connection with matters other than the preparation of this
Agreement and may represent such Persons in the future. Each Member:
(i) approves Sutherland’s representation of the Company and BCIC in the
preparation of this Agreement; and (ii) acknowledges that Sutherland has not
been engaged by any other Member to protect or represent the interests of such
Member vis-à-vis the Company or the preparation of this Agreement, and that
actual or potential conflicts of interest may exist among the Members in
connection with the preparation of this Agreement. In addition, each Member:
(i) acknowledges the possibility of a future conflict or dispute among Members
or between any Member or Members and the Company; and (ii) acknowledges the
possibility that, under the laws and ethical rules governing the conduct of
attorneys, Sutherland may be precluded from representing the Company and/or BCIC
(or any equity holder thereof) in connection with any such conflict or dispute.
Nothing in this Schedule C shall preclude the Company from selecting different
legal counsel to represent it at any time in the future, and no Member shall be
deemed by virtue of this Schedule C to have waived its right to object to any
conflict of interest relating to matters other than this Agreement or the
transactions contemplated in this Agreement.